Exhibit 10.4 Name of Grantee: WEST CORPORATION Restricted Cash Award Agreement West Corporation, a Delaware corporation (the “Company”), hereby grants to (the “Grantee”) as of (the “Grant Date”), a cash award (the “Award”) of $100,000 upon and subject to the restrictions, terms and conditions set forth in this agreement (the “Agreement”). 1.Award Subject to Acceptance of Agreement. The Grantee’s right to the Award is subject to the restrictions described in this Agreement in addition to such other restrictions, if any, as may be imposed by law. The Award shall be null and void unless the Grantee accepts this Agreement by executing it in the space provided below and returning such original execution copy to the Company. As soon as practicable after the Grantee has executed this Agreement and returned it to the Company, the Company shall cause the Award to be delivered to the Grantee, by wire transfer of immediately available funds to the account designated by the Grantee, net of any applicable mandatory tax withholding. 2.Forfeiture Risk. If the Grantee ceases for any reason prior to the expiration of the Restriction Period serving as a Non-Employee Director (as defined in the West Corporation Amended and Restated 2013 Long-Term Incentive Plan (the “Plan”)), including by reason of death, then (subject to any contrary provision of this Agreement or any other written agreement between the Company and the Grantee with respect to vesting and termination of the Award), the Award shall be automatically and immediately forfeited. Following forfeiture of the Award pursuant to this Agreement, the Grantee shall, upon request by the Company, repay to the Company the full amount of the Award within 10 business days following delivery of such request. 3.Vesting of Award. The Award shall vest during the Grantee’s continuous tenure as a Non-Employee Director of the Company in accordance with the provisions of this Section 3. Except as otherwise provided in this Section 3, the Award shall vest in full on the one year anniversary of the Grant Date, provided that Grantee’s tenure as a Non-Employee Director remains continuous through such date. The period of time during which the Award shall be unvested shall be referred to herein as the “Restriction Period.” Notwithstanding the above, 100% of the Award shall vest immediately upon a Change in Control (as defined in the Plan). Notwithstanding the foregoing (but subject to any contrary provision of this Agreement or any other written agreement between the Company and the Grantee), the Award shall not vest on any date specified above unless the Grantee's tenure as a Non-Employee Director of the Company is then, and since the Grant Date has been, continuous. - 1 - 4.Representations and Warranties of the Grantee. The Grantee represents and warrants that: A.Authorization. The Grantee has full legal capacity, power, and authority to execute and deliver this Agreement and to perform the Grantee's obligations hereunder. This Agreement has been duly executed and delivered by Grantee and is the legal, valid, and binding obligation of Grantee enforceable against Grantee in accordance with the terms hereof.
